        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 1 of 39 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    DAN G. BOYLE (Cal. Bar No. 332518)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-2426
          Facsimile: (213) 894-0142
9         E-mail:   Daniel.Boyle2@usdoj.gov

10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12

13                           UNITED STATES DISTRICT COURT

14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                 WESTERN DIVISION

16   UNITED STATES OF AMERICA,               NO. 2:21-cv-1832

                Plaintiff,                   VERIFIED COMPLAINT FOR FORFEITURE
17
                     v.                      18 U.S.C. §§ 981(a)(1)(A);
18                                           (a)(1)(C)
19   REAL PROPERTY LOCATED IN
     LOS ANGELES, CALIFORNIA,                [I.R.S.]
20
                Defendant.
21

22
          The United States of America brings this claim against the
23
     above-captioned defendant (“the Defendant Assets”), and alleges as
24
     follows:
25
                                JURISDICTION AND VENUE
26
          1.    This is a civil forfeiture action brought pursuant to 18
27
     U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C).
28
        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 2 of 39 Page ID #:2



1         2.   This Court has jurisdiction over the matter under 28 U.S.C.

2    §§ 1345 and 1355.

3         3.   Venue lies in this District pursuant to 28 U.S.C.

4    § 1395(a).

5                                PERSONS AND ENTITIES

6         4.   The plaintiff is the United States of America (“plaintiff”

7    or the “government”).

8         5.   The Defendant Assets are:

9              a.    All right and title to real property in Los Angeles,

10   California (APN 4328-019-004) (the “BEDFORD PROPERTY”), including all

11   appurtenances, improvements, and attachments thereon.

12        6.   KUWAITI OFFICIAL 1 was the Minister of Defense of Kuwait

13   between 2013 and 2017. KUWAITI OFFICIAL 1 served as the Chief of

14   General Staff of the Kuwaiti Armed Forces from 2012 to 2013. Prior to

15   March 2012, KUWAITI OFFICIAL 1 was a Lieutenant General in the

16   Kuwaiti Armed Forces. During each of these times, KUWAITI OFFICIAL 1

17   was a “public official” as that term is used in 18 U.S.C.

18   § 1956(c)(7)(B)(iv).

19        7.   KUWAITI OFFICIAL 2 was the Kuwaiti Deputy Minister of

20   Defense from 2008 to 2017. Prior to becoming Deputy Minister of

21   Defense, KUWAITI OFFICIAL 2 was the Assistant Deputy for Financial

22   Affairs of the Ministry of Defense from 2001 through 2008. During

23   each of these times, KUWAITI OFFICIAL 2 was a “public official” as

24   that term is used in 18 U.S.C. § 1956(c)(7)(B)(iv).

25        8.   MAO OFFICIAL 1 was the head of the Kuwaiti Ministry of

26   Defense’s Military Attaché Office in London (the “MAO”) between 2010

27   and in or about 2017. During this time, MAO OFFICIAL 1 was a “public

28   official” as that term is used in 18 U.S.C. § 1956(c)(7)(B)(iv).

                                            2
        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 3 of 39 Page ID #:3



1           9.    Victorino Noval (“NOVAL”) is an individual who resides in

2    Los Angeles County, California. NOVAL was formerly known as “Victor

3    Jesus Noval” but changed his name following a 2003 conviction for

4    mail fraud, in violation of 18 U.S.C. § 1341, and tax evasion, in

5    violation of 26 U.S.C. § 7201. On September 24, 2003, NOVAL was

6    ordered by the Hon. J. Spencer Letts of the United States District

7    Court of the Central District of California to pay $25,358,494 in

8    restitution to the victims of the mortgage fraud scheme leading to

9    his criminal conviction.

10          10.   Victor Franco Noval (“FRANCO”) is an individual who resides

11   in Los Angeles County, California, and is the son of NOVAL.

12          11.   Charles “Chip” Dickens (“DICKENS”) is an individual who

13   resides or resided in Los Angeles County, California during the

14   relevant period, and is the former manager of Tower Park Properties,

15   LLC.

16          12.   Tower Park Properties, LLC, (“TPP”) is an entity

17   incorporated in the State of Delaware in or about 2003 and registered

18   in the State of California in 2004. DICKENS was the manager of TPP

19   during all or part of the relevant period described in this

20   Complaint.

21          13.   Secured Capital Partners, LLC, (“SCP”) is a California

22   entity formed in or about 2010, with a principal place of business in

23   Los Angeles, California. FRANCO is the manager of SCP, or was during

24   all or part of the relevant period described in this Complaint.

25          14.   8484 Wilshire Blvd LLC (“8484 Wilshire”) is a California

26   entity formed in or about 2012, with a principal place of business in

27   Los Angeles, California. FRANCO is the manager of 8484 Wilshire, or

28

                                            3
        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 4 of 39 Page ID #:4



1    was during all or part of the relevant period described in this

2    Complaint.

3         15.   The Awal Trust (“AWAL”), on information and belief, was

4    created in or about 2012. 1 KUWAITI OFFICIAL 1 is both the grantor and

5    trustee of AWAL. According to a trust agreement dated February 23,

6    2012, and corresponding signature page notarized on or about December

7    17, 2012, AWAL’s beneficiaries are the five children of KUWAITI

8    OFFICIAL 1, namely M.K.A.-1, M.K.A.-2, A.K.A., S.K.A., and J.K.A.,

9    and the spouse of KUWAITI OFFICIAL 1, A.M.A. FRANCO purported to be

10   an authorized agent of AWAL until in or about 2015.

11        16.   The Rexford Trust (“REXFORD”) was created under the laws of

12   California in or about 2009. FRANCO is both the grantor and trustee

13   of REXFORD. The REXFORD trust document identifies the sons of NOVAL

14   as the trust beneficiaries.

15        17.   Beverly Hills Real Estate Holdings, LLC, (“BHREH”) is a

16   California entity formed in or about 2010, with a principal place of

17   business in Los Angeles, California. FRANCO is the manager of BHREH,

18   or was during all or part of the relevant period described in this

19   Complaint. As of January 1, 2015, AWAL and REXFORD each held a 50%

20   interest in BHREH.

21        18.   LA Stars, LLC, (“LA STARS”) was incorporated in the State

22   of California in or about 2007. NOVAL is the managing manager of LA

23   STARS, or was during all of part of the relevant period described in

24   this Complaint.

25

26
          1 According to an unsigned copy of the trust document obtained
27   from First Choice Bank, AWAL was formed on or about February 23,
     2012. While it does not specifically state that it is created under
28   California law, the instrument includes several references to
     California law.
                                        4
        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 5 of 39 Page ID #:5



1         19.   Ahli United Bank (“AUB”) is a financial institution

2    headquartered in Manama, Bahrain, with branches in cities including

3    Kuwait City, Kuwait, and London, UK.

4         20.   National Bank of Kuwait (“NBK”) is a financial institution

5    headquartered in Kuwait City, Kuwait, with branches in cities

6    including London, UK. The government of Kuwait, including through

7    departments such as the Ministry of Defense, maintains accounts at

8    NBK for official government purposes.

9         21.   The interests of the State of Kuwait, KUWAITI OFFICIAL 1,

10   KUWAITI OFFICIAL 2, NOVAL, FRANCO, TPP, SCP, BHREH, LA STARS,

11   DICKENS, Hughes Investment Partnership, LLC, and Fiduciary Trust

12   International of California (acting as interim successor trustee of

13   the Mark Hughes Family Trust) may be adversely affected by these

14   proceedings.

15        22.   Contemporaneously with the commencement of this action, the

16   government is filing a related in rem civil forfeiture action against

17   the following defendants:

18              a.   $762,201.48 seized from U.S. Bank account ending x8773

19   (the “U.S. BANK x8773 FUNDS”) held in the name of Rexford Trust,

20   Victor Franco Noval Trustee;

21              b.   $961,136.43 seized from Wells Fargo Bank account

22   ending x0383 (the “WF BANK x0383 FUNDS”) held in the name of Secured

23   Capital Partners, LLC;

24              c.   $397,883.73 seized from Wells Fargo Bank account

25   ending x1199 (the “WF BANK x1199 FUNDS”) held in the name of Victor

26   Franco Noval; and

27

28

                                            5
        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 6 of 39 Page ID #:6



1               d.   $299,774.37 seized from Wells Fargo Bank account

2    ending x2356 (the “WF BANK x2356 FUNDS”) held in the name of Blue

3    Orchid Financial, LLC.

4         23.   The government previously filed seven related in rem civil

5    forfeiture actions, against the following defendants:

6               a.   Case Number 20-cv-6313-KAS-KS, United States v. All

7    Right and Title to real Property Known as the Mountain of Beverly

8    Hills, 2 seeking forfeiture of all right and title to real property

9    commonly known as 1652 Tower Grove Drive in Beverly Hills, California

10   (APN NOS. 4384-034-002; 4384-034-003; 4384-034-004; 4384-034-005;

11   4384-034-006; 4384-034-007; 4384-034-008; 4384-034-009; 4384-034-010;

12   4384-034-011; 4384-034-012; 4384-034-013; 4384-034-014; 4384-019-002;

13   4384-019-003; 4384-019-015, and 4384-019-017), also known as the

14   Mountain of Beverly Hills (the “MOUNTAIN”) or the Vineyard at Beverly

15   Hills, including all appurtenances, improvements, and attachments

16   thereon;

17              b.   Case Number 20-cv-6314-KAS-KS, United States v. Real

18   Property Located in Los Angeles, California, seeking forfeiture of

19   all right and title to real property in Los Angeles, California (APN

20   4360-033-012) (the “WILSHIRE 402 PROPERTY”), including all

21   appurtenances, improvements, and attachments thereon;

22              c.   Case Number 20-cv-6316-KAS-KS, United States v. Real

23   Property Located in Los Angeles, California, seeking forfeiture of

24   all right and title to real property in Los Angeles, California (APN

25

26

27
          2 On September 28, 2020, the government dismissed without
28   prejudice Case No. 20-cv-6313-CAS, pursuant to Fed.R.Civ.P.
     41(a)(1)(A).
                                        6
        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 7 of 39 Page ID #:7



1    4360-033-112) (the “WILSHIRE PENTHOUSE PROPERTY”), including all

2    appurtenances, improvements, and attachments thereon;

3                d.   Case Number 20-cv-6318-KAS-KS, United States v. Real

4    Property Located in Beverly Hills, California, seeking forfeiture of

5    all right and title to real property in Beverly Hills, California

6    90210 (APN 4350-001-018) (the “ALTA PROPERTY”), including all

7    appurtenances, improvements, and attachments thereon;

8                e.   Case Number 20-cv-6319-KAS-KS, United States v. Real

9    Property Located in Beverly Hills, California, seeking forfeiture of

10   all right and title to real property in Beverly Hills, California

11   (APN 4348-003-014) (the “MARILYN PROPERTY”), including all

12   appurtenances, improvements, and attachments thereon;

13               f.   Case Number 20-cv-6320-KAS-KS, United States v. Real

14   Property Located in Beverly Hills, California, seeking forfeiture of

15   all right and title to real property in Beverly Hills, California

16   (APN 4348-013-030) (the “SUMMIT PROPERTY”), including all

17   appurtenances, improvements, and attachments thereon;

18               g.   Case Number 20-cv-6321-KAS-KS, United States v. One

19   British Aerospace BAE125 Series 800A Aircraft Bearing Registration

20   Number N716BB, et al., seeking forfeiture of the following property:

21                    i.    All right and title to one British Aerospace

22   BAE125 Series 800A aircraft bearing registration number N716BB (the

23   “BAE125 JET”), and its tools and appurtenances, including any and all

24   logbooks (hard copy and/or electronic) documenting engine and

25   airframe maintenance, flights, number of hours flown, number of

26   landings and types and frequency of instrument approaches made by the

27   aircraft;

28

                                            7
        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 8 of 39 Page ID #:8



1                    ii.   All right and title to one 2011 Azimut 68’ 68S

2    Yacht, bearing hull number XAX68SANE011 (the “AZIMUT YACHT”), and its

3    tools, appurtenances, and associated logbooks;

4                    iii. All right to and interest in the Hertz Investment

5    Group Midwest Office Portfolio (the “HERTZ INVESTMENT”) owned, held

6    or acquired, directly or indirectly, by the Rexford Trust and/or

7    Victor Franco Noval as trustee of the Rexford Trust, including but

8    not limited to any right to collect and receive any profits and

9    proceeds therefrom, and any interest derived directly or indirectly

10   from the proceeds invested in HERTZ INVESTMENT by the Rexford Trust

11   and/or Victor Franco Noval as trustee of the Rexford Trust;

12                   iv.   All right and title to one 2014 Lamborghini

13   Aventador automobile bearing vehicle identification number

14   ZHWUR1ZD3ELA02540 and Montana license number LYYT (the “2014

15   LAMBORGHINI”), and its tools, appurtenances, and associated logbooks;

16                   v.    All right and title to assorted Manny Pacquiao

17   memorabilia purchased between March and April of 2015, for

18   approximately $40,000.00 (the “PACQUIAO MEMORABILIA”).

19                         EVIDENCE SUPPORTING FORFEITURE

20                                     Background

21        24.   The State of Kuwait (“Kuwait”) is a country located on the

22   Arabian Peninsula adjacent to the Persian Gulf.

23        25.   Kuwait is a constitutional emirate governed by a

24   constitution promulgated in 1962. The government of Kuwait is divided

25   between the Emir, a cabinet appointed by the Emir, and an elected

26   parliament in the form of the National Assembly of Kuwait (the

27   “National Assembly”).

28

                                            8
        Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 9 of 39 Page ID #:9



1         26.    Kuwait’s Ministry of Defense (“MOD”) is a governmental body

2    of Kuwait, responsible for the implementation of the government's

3    defense policy and governing all branches of the Kuwait Armed Forces.

4    The MOD consists of more than 58,000 personnel and manages a defense

5    budget which generally exceeds $5,000,000,000.00 annually.

6         27.    The budget and financial affairs of the MOD are the

7    responsibility of the Ministry of Defense Financial Affairs

8    Department (“MODFAD”).

9         28.    The MOD operates under the direction of the Kuwaiti

10   Minister of Defense (the “Minister”). The Minister is appointed by

11   the Emir, but the National Assembly has the right to summon,

12   question, and remove ministers appointed by the Emir, including the

13   Minister.

14        29.    The MOD maintains military liaison offices in certain

15   foreign countries, including in the United Kingdom. The MAO is the

16   MOD’s military liaison office in the United Kingdom.

17        30.    One function of the MAO is the administration of official

18   Kuwaiti bank accounts in London in the name of the MOD or MAO,

19   overseen by MODFAD.

20         Kuwaiti Law on Public Funds and Governmental Transactions

21        31.    Under the laws of Kuwait, public funds are protected and

22   inviolable, whether inside or outside Kuwait.

23        32.    Under the laws of Kuwait, before any ministry may open a

24   foreign bank account, the ministry must notify and obtain approval

25   from the Kuwaiti Ministry of Finance (“MOF”), or a financial

26   authority designated by MOF, such as MODFAD.

27        33.    Under the laws of Kuwait, a government ministry must

28   register approved foreign bank accounts with MOF and/or MODFAD and

                                            9
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 10 of 39 Page ID #:10



1    also enter all transactions for any such foreign bank account in

2    official registers and preserve supporting documentation of any such

3    transactions.

4           34.   Finally, under the laws of Kuwait, a government ministry

5    must provide reports to the state audit authority every six months

6    disclosing foreign investments and holdings, and provide the status

7    of any such investments.

8

9                           The Unauthorized MAO Accounts

10          35.   In or about 2010, MAO OFFICIAL 1 became the head of the MAO

11   in London. With that position, MAO OFFICIAL 1 assumed oversight over

12   the MAO and all financial accounts and assets administered by the

13   MAO.

14          36.   During this handover of authority, as required by Kuwaiti

15   law, MAO OFFICIAL 1 received and accepted an official accounting of

16   the assets, bank accounts, and cash holdings of the MAO at that time

17   (the “Handover Accounting”).

18          37.   The Handover Accounting identified six AUB accounts and

19   seven NBK accounts in the name of the MAO at that time, with a total

20   balance of less than $14 million.

21          38.    In fact, however, both KUWAITI OFFICIAL 2 and MAO OFFICIAL

22   1 knew that the Handover Accounting was incomplete, and that

23   additional accounts in the name of the MAO existed and were in use by

24   KUWAITI OFFICIAL 2 and others, in violation of Kuwaiti law.

25          39.   Rather than inform MOF, MODFAD, or any state audit

26   authority of the accounts missing from the Handover Accounting, MAO

27   OFFICIAL 1, KUWAITI OFFICIAL 1, KUWAITI OFFICIAL 2, and others known

28   and unknown conspired to open additional accounts in the name of the

                                            10
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 11 of 39 Page ID #:11



1    MAO, without authorization from MOF or MODFAD, and fund these

2    accounts with Kuwaiti public funds for their own personal use.

3         40.   While head of the MAO, and with the knowledge of KUWAITI

4    OFFICIAL 1 and KUWAITI OFFICIAL 2, MAO OFFICIAL 1 opened at least six

5    AUB Accounts in the name of the MAO, denominated in Euros, GBP and

6    USD (the “AUB MAO Accounts”). The AUB MAO Accounts consisted of:

7               a.   AUB MAO Account ending x3470;

8               b.   AUB MAO Account ending x4481;

9               c.   AUB MAO Account ending x4910;

10              d.   AUB MAO Account ending x5277;

11              e.   AUB MAO Account ending x6496; and

12              f.   AUB MAO Account ending x6559.

13        41.   None of the AUB MAO Accounts were reported to or registered

14   with MOF or MODFAD.

15        42.   None of the AUB MAO Accounts were properly recorded in the

16   MAO’s books and records in accordance with Kuwaiti law.

17        43.   Once opened, the AUB MAO Accounts were funded by tens of

18   millions of dollars, Euros, and GBP in transfers into the AUB MAO

19   Accounts from Kuwaiti government accounts at NBK, including Kuwaiti

20   governmental accounts at NBK ending x2501, x9099, x9103.

21        44.   In order to execute these transfers, KUWAITI OFFICIAL 2

22   executed a series of transfer directives to NBK (the “NKB

23   Transfers”), including:

24              a.   On or about December 15, 2011, KUWAITI OFFICIAL 2

25   executed a transfer letter directed to NBK’s London branch office

26   requesting the transfer of €23,500,000.00 from NBK Account x2501 to

27   AUB MAO Account x5277. The requested transfer was executed on or

28

                                            11
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 12 of 39 Page ID #:12



1    about December 19, 2011, and was equivalent to approximately

2    $30,662,800.00 as of that date.

3               b.   On or about September 12, 2012, KUWAITI OFFICIAL 2

4    executed a transfer letter directed to NBK’s London branch office

5    requesting the transfer of €30,000,000.00 from NBK Account x2501 to

6    AUB MAO Account x5277. The requested transfer was executed on or

7    about September 18, 2012, and was equivalent to approximately

8    $39,360,000.00 as of that date.

9               c.   On or about September 19, 2013, KUWAITI OFFICIAL 2

10   executed a transfer letter directed to NBK’s London branch office

11   requesting the transfer of 30,000,000.00 GBP from NBK Account x9099

12   to AUB MAO Account x4481. The requested transfer was executed on or

13   about October 1, 2013, and was equivalent to approximately

14   $48,591,000.00 as of that date.

15              d.   On or about October 8, 2014, KUWAITI OFFICIAL 2

16   executed a transfer letter directed to NBK’s London branch office

17   requesting the transfer of $8,840,000.00 from NBK Account x9103 to

18   AUB MAO Account x6402. The requested transfer was executed on or

19   about October 14, 2014.

20              e.   On or about February 20, 2015, KUWAITI OFFICIAL 2

21   executed a transfer letter directed to NBK’s London branch office

22   requesting the transfer of $60,000,000.00 from NBK Account x9099 to

23   AUB MAO Account x6496. The requested transfer was executed on or

24   about February 25, 2015.

25        45.   The NBK Transfers were not entered into MAO books and

26   records in accordance with Kuwaiti law, and were not disclosed to, or

27   approved of by, MOF or MODFAD.

28

                                            12
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 13 of 39 Page ID #:13



1         46.   The AUB MAO Accounts were also funded by the liquidation of

2    Kuwaiti government funds held on fixed deposit in other MAO accounts

3    at AUB, including:

4               a.     On or about January 11, 2012, a fixed deposit of MOD

5    funds at AUB in the amount of $14,361,490.64 was liquidated and

6    deposited into AUB MAO Account x3470.

7               b.   On or about September 21, 2012, a fixed deposit of MOD

8    funds at AUB in the amount of $18,000,000.00 was liquidated and

9    deposited into AUB MAO Account x3470.

10        47.   The January 11, 2012 and September 21, 2012 liquidations of

11   Kuwaiti government funds held on fixed deposit at AUB were not

12   entered into MAO books and records as required by Kuwaiti law, and

13   were not disclosed to, or approved of by, MOF or MODFAD.

14       Tens of Millions of Dollars Were Transferred from the AUB MAO

15                    Accounts to Bank Accounts in California

16        48.   In or about 2010, KUWAITI OFFICIAL 1 and NOVAL entered into

17   an agreement to invest in property in the Los Angeles area, and

18   specifically, to purchase, develop, and resell the MOUNTAIN.

19        49.   On or about November 23, 2010, NOVAL and KUWAITI OFFICIAL 1

20   executed a partnership agreement for LA STARS, granting KUWAITI

21   OFFICIAL 1 a 50% interest in LA STARS in return for a series of

22   payments totalling no less than $20,000,000.00, to be made no later

23   than March 1, 2011.

24        50.   To execute this agreement, KUWAITI OFFICIAL 1, NOVAL, and

25   FRANCO created a series of entities and opened bank accounts in the

26   name of certain of these entities, including:

27              a.   In or about February 2012, KUWAITI OFFICIAL 1 created

28   AWAL under the laws of California, naming himself as the trustee.

                                            13
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 14 of 39 Page ID #:14



1    KUWAITI OFFICIAL 1 named FRANCO as his authorized agent with respect

2    to AWAL.

3               b.   In or about December 2012, NOVAL and/or FRANCO created

4    BHREH under the laws of California, naming FRANCO as the sole

5    manager.

6               c.   On or about January 1, 2013, FRANCO executed an

7    Operating Agreement for BHREH as an “authorized agent” of KUWAITI

8    OFFICIAL 1, himself acting as trustee of AWAL. AWAL, in turn, was

9    identified in the Operating Agreement as a 50% beneficial owner of

10   BHREH.

11              d.   On or about January 1, 2015, FRANCO executed a

12   certification on behalf of BHREH, certifying that AWAL held a 50%

13   interest in BHREH.

14              e.   On or about January 1, 2015, FRANCO, as manager of

15   BHREH, executed a promissory note addressed to KUWAITI OFFICIAL 1,

16   acting as trustee of AWAL, promising to pay AWAL $69,962,881.00 upon

17   demand, and entitling AWAL to 50% of the profits on any sale of the

18   MOUNTAIN, in return for unspecified value previously received.

19        51.   Concurrent to these agreements between KUWAITI OFFICIAL 1,

20   NOVAL, and FRANCO, between January 2012 and April 2015, KUWAITI

21   OFFICIAL 1 directed the transfer of no less than $104,380,000.00 from

22   the AUB MAO Accounts to bank accounts held in the State of California

23   designated by NOVAL and FRANCO (the “AUB MAO Transfers”):

24              a.   Beginning on or about January 13, 2012, at least

25   $8,200,000.00 was transferred from the AUB MAO Accounts to an account

26   in the name of Fullerton, Lemann, Schaefer, and Dominick, LLP

27

28

                                            14
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 15 of 39 Page ID #:15



1    (“FLSD”) 3 at Wells Fargo Bank, in Los Angeles, California (the “FLSD

2    Account”). Specifically:

3                    i.    On or about January 13, 2012, $1,800,000.00 was

4    transferred from AUB MAO Account x3470 to the FLSD Account.

5                    ii.   On or about January 13, 2012, $2,400,000.00 was

6    transferred from AUB MAO Account x3470 to the FLSD Account.

7                    iii. On or about February 14, 2012, $2,000,000.00 was

8    transferred from AUB MAO Account x3470 to the FLSD Account.

9                    iv.   On or about May 1, 2012, $2,000,000.00 was

10   transferred from AUB MAO Account x3470 to the FLSD Account.

11             b.    On or about August 8, 2012, $1,000,000.00 was

12   transferred from AUB MAO Account x3470 to a bank account in the name

13   of SCP.

14             c.    Beginning on or about September 21, 2012, at least

15   $95,180,000.00 was transferred from the AUB MAO Accounts to two

16   accounts at Comerica Bank (“Comerica”) in Los Angeles, California, as

17   follows: (1) an account in the name of “8484 Wilshire Blvd LLC -

18   Levene Neale Bender Yoo Brill, LLP TTEE,” with account number ending

19   in x7075 (the “Comerica 8484 Wilshire TTEE x7075 Account”); and (2)

20   an account in the name of “8484 Wilshire Blvd LLC” with account

21   number ending in x6559 (the “Comerica 8484 Wilshire x6559 Account”).

22   Specifically:

23                   i.    On or about September 21, 2012, $9,500,000.00 was

24   transferred from AUB MAO Account x3470 to the Comerica 8484 Wilshire

25   TTEE x7075 Account.

26

27        3 FLSD is a law firm based in San Bernardino, California which
     represented NOVAL and/or entities NOVAL controlled, including LA
28   STARS. D.C., a partner at FLSD, was identified as the agent for
     service on BHREH’s articles of incorporation.
                                       15
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 16 of 39 Page ID #:16



1                     ii.   On or about September 28, 2012, $5,500,000.00 was

2    transferred from AUB MAO Account x3470 to the Comerica 8484 Wilshire

3    TTEE x7075 Account.

4                     iii. On or about December 5, 2012, $5,000,000.00 was

5    transferred from AUB MAO Account x3470 to the Comerica 8484 Wilshire

6    TTEE x7075 Account.

7                     iv.   On or about May 20, 2014, $13,000,000.00 was

8    transferred from AUB MAO Account x6496 to the Comerica 8484 Wilshire

9    TTEE x7075 Account.

10                    v.    On or about October 14, 2014, $4,680,000.00 was

11   transferred from AUB MAO Account x6496 to the Comerica 8484 Wilshire

12   x6559 Account.

13                    vi.   On or about April 9, 2015, $57,500,000.00 was

14   transferred from AUB MAO Account x6496 to the Comerica 8484 Wilshire

15   x6559 Account.

16        52.   None of the AUB MAO Transfers were reported to MOF, MODFAD,

17   or any other Kuwaiti state audit authority in any biannual reports.

18        53.   None of the AUB MAO Transfers were recorded in the MAO’s

19   books and records in accordance with Kuwaiti law

20        54.   In order to disguise the nature of the AUB MAO Transfers,

21   some of the transfers were falsely described as for military

22   purposes. In one instance, a transfer to the Comerica 8484 Wilshire

23   x6559 Account was identified as for the “technical development at the

24   new Kuwait military academy under construction,” but in truth,

25   neither the MOD nor MAO had any contractual or business relationship

26   with FLSD, SCP, or 8484 Wilshire, nor is there any Kuwaiti military

27   academy either in Beverly Hills or anywhere else in California.

28

                                            16
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 17 of 39 Page ID #:17



1    Funds from the AUB MAO Transfers Were Laundered Through Banks in the

2                                State of California

3         55.   On October 3, 2012, $7,700,000.00 was transferred from the

4    Comerica 8484 Wilshire TTEE x7075 Account to a Comerica account in

5    the name of 8484 Wilshire, with an account ending in x7356 (the

6    “Comerica 8484 Wilshire x7356 Account”). All or substantially all of

7    this $7,700,000.00 is traceable to the AUB MAO Transfers.

8         56.   On October 31, 2012, $500,000.00 was transferred from the

9    Comerica 8484 Wilshire x7356 Account to a Comerica account in the

10   name of SCP, with an account ending in x7315 (the “Comerica SCP x7315

11   Account”). Between December 17, 2012 and April 29, 2013, a further

12   $1,904,235.69 was transferred from the Comerica 8484 Wilshire x7356

13   Account into the Comerica SCP x7315 Account through sixteen

14   transfers. On November 28, 2012, $1,000,000.00 was transferred from

15   the Comerica 8484 Wilshire TTEE x7075 Account to the Comerica SCP

16   x7315 Account. On May 22, 2014, Comerica cashier’s check #246569 in

17   the amount of $2,200,000.00 was purchased from the Comerica 8484

18   Wilshire TTEE x7075 Account, and then deposited in full into the

19   Comerica SCP x7315 Account. On March 23, 2015, a further $940,455.17

20   was transferred from the Comerica 8484 Wilshire x6559 Account into

21   the Comerica SCP x7315 Account. All or substantially all of this

22   $6,544,690.86 is traceable to the AUB MAO Transfers.

23        57.   On August 15, 2013, $900,000.00 was transferred from the

24   Comerica 8484 Wilshire x6559 Account to a Comerica account in the

25   name of SCP, subtitled “Creditor Buyout Account,” ending in x6567

26   (the “Comerica SCP Buyout x6567 Account”). On May 21, 2014, Comerica

27   cashier’s check #246570 in the amount of $800,000.00 was purchased

28   from the Comerica 8484 Wilshire TTEE x7075 Account, and then

                                            17
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 18 of 39 Page ID #:18



1    deposited in full into the Comerica SCP Buyout x6567 Account. On

2    April 2, 2015, a further $200,000.00 was transferred from the

3    Comerica SCP x7315 Account into the Comerica SCP Buyout x6567

4    Account. All or substantially all of this $1,900,000.00 is traceable

5    to the AUB MAO Transfers.

6         58.   On October 16, 2014, $10,019,166.68 was withdrawn by

7    cashier’s check from the Comerica 8484 Wilshire TTEE x7075 Account

8    and deposited into the Comerica 8484 Wilshire x6559 Account, and the

9    Comerica 8484 Wilshire TTEE x7075 Account was closed. All or

10   substantially all of this $10,019,166.68 is traceable to the AUB MAO

11   Transfers.

12        59.   Between October 31, 2012 and June 6, 2013, eight transfers,

13   totaling $1,793,580.00, were made from the Comerica 8484 Wilshire

14   x7356 Account to an account at Comerica in the name of SCP, subtitled

15   “Construction Account,” with account number ending x7331 (the

16   “Comerica SCP Construction x7331 Account”). On November 29, 2012,

17   $1,000,000.00 was transferred from the Comerica SCP x7315 Account to

18   the Comerica SCP Construction x7331 Account. On August 12, 2013,

19   $3,000,000.00 was transferred from the Comerica 8484 Wilshire x6559

20   Account to the Comerica SCP Construction x7331 Account. On May 22,

21   2014, a further $640,000.00 was transferred from the Comerica SCP

22   x7315 Account to the Comerica SCP Construction x7331 Account. All or

23   substantially all of this $6,433,580.00 is traceable to the AUB MAO

24   Transfers.

25        60.   On April 21, 2015, $57,500,000.00 was transferred from the

26   Comerica 8484 Wilshire x6559 Account to an account at Comerica in the

27   name of ”Beverly Hills Real Estate Holdings LLC”, account number

28

                                            18
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 19 of 39 Page ID #:19



1    ending x6373 (“Comerica BHREH x6373 Account”) All or substantially

2    all of this $57,500,000.00 is traceable to the AUB MAO Transfers.

3         61.   Following the final AUB MAO Transfer of $57,500,000.00,

4    Comerica opened a compliance investigation into NOVAL, FRANCO, 8484

5    Wilshire, and BHREH based on an unrelated wire transfer request made

6    by FRANCO.

7         62.   Following its investigation, Comerica closed the Comerica

8    8484 Wilshire x6559 Account, the Comerica SCP x6567 Account, and the

9    Comerica BHREH x6373 Account on or about July 2, 2015, and issued

10   FRANCO a cashier’s check, numbered #322217, for $57,500,000.00. All

11   or substantially all of this $57,500,000.00 is traceable to the AUB

12   MAO Transfers.

13        63.   FRANCO then attempted to open an account in the name of

14   BHREH with First Choice Bank (“FCB”), a financial institution located

15   in Cerritos, California.

16        64.   On or about July 10, 2015, FCB opened an account for BHREH

17   on a provisional basis, pending completion of due diligence on BHREH

18   (the “BHREH FCB Provisional Account”). During FCB’s due diligence

19   process, FRANCO represented to FCB’s compliance personnel that he was

20   an authorized agent of KUWAITI OFFICIAL 1 and AWAL.

21        65.   FRANCO deposited cashier’s check #322217 in the BHREH FCB

22   Provisional Account.

23        66.   FCB returned the full amount of cashier’s check #322217,

24   however, after KUWAITI OFFICIAL 1 failed to appear in person and

25   execute an authorization confirming both that FRANCO was authorized

26   to act on behalf of AWAL, and FRANCO’s representations to FCB as to

27   the source of the funds deposited in the BHREH FCB Provisional

28   Account.

                                            19
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 20 of 39 Page ID #:20



1         67.   FCB then issued FRANCO cashier’s check #9800692 for

2    $57,500,000.00 and closed the BHREH FCB Provisional Account. All or

3    substantially all of this $57,500,000.00 was traceable to the AUB MAO

4    Transfers.

5         68.   Following the closure of the BHREH FCB Provisional Account,

6    FRANCO attempted to open an account for BHREH with another Los

7    Angeles-based financial institution, Banc of California (“BOC”).

8         69.   In order to open an account for BHREH with BOC, FRANCO

9    represented to BOC that funds to be deposited belonged to KUWAITI

10   OFFICIAL 1 personally, when in fact, these funds had been

11   misappropriated from Kuwait.

12        70.   On January 7, 2016, FRANCO deposited cashier’s check

13   #9800692 in the amount of $57,500,000.00 in an account at BOC held by

14   BHREH, account number ending in x6481 (“BOC BHREH x6481 Account”).

15   All or substantially all of this $57,500,000.00 is traceable to the

16   AUB MAO Transfers.

17        71.   On January 21, 2016, $8,000,000.00 was transferred from BOC

18   BHREH x6481 Account to an account at BOC in the name of FRANCO, with

19   account number ending in x4459 (“BOC FRANCO x4459 Account”). All or

20   substantially all of this $8,000,000.00 is traceable to the AUB MAO

21   Transfers.

22        72.   On January 21, 2016, $8,000,000.00 was wired from the BOC

23   FRANCO x4459 Account to Alta Standard One, LLC (“ASO”) for the

24   purchase of the ALTA PROPERTY, but that property was ultimately

25   purchased with other funds.

26        73.   On or about February 4, 2016, $8,002,410.96 was wired from

27   the ASO account at First American Title Company to an account at BOC

28   in the name of SCP, with account number ending in x6580 (“BOC SCP

                                            20
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 21 of 39 Page ID #:21



1    x6580 Account”). All or substantially all of this $8,002,410.96 is

2    traceable to the AUB MAO Transfers.

3         74.   On September 30, 2016, $27,424,902.98 was transferred from

4    BOC BHREH x6481 Account to BOC SCP x6580 Account. All or

5    substantially all of this $27,424,902.98 is traceable to the AUB MAO

6    Transfers.

7         75.   On September 30, 2016, $30,000,000.00 was transferred from

8    the BOC SCP x6580 Account to an account at Morgan Stanley Smith

9    Barney Wealth Management (“MSWM”) in the name of “Rexford Trust TTEE

10   Victor Franco Noval,” with account number ending in x7996-053 (the

11   “MSWM Rexford Trust x7996-053 Account”). All or substantially all of

12   this $30,000,000.00 is traceable to the AUB MAO Transfers. These

13   funds were used as collateral for a line of credit at MSWM in the

14   name of “The Rexford Trust,” with account number ending in x8035-053

15   (“MSWM Rexford Trust x8035-053 Account”).

16        76.   On November 29, 2016, $21,590,755.41 was transferred from

17   the MSWM Rexford Trust x7996-053 Account to an account at Wells Fargo

18   Advisors (“WFA”) in the name of “Rexford Tr Victor Franco Noval TTEE

19   U/A DTD 10/20/2009,” with account number ending in x6591 (“WFA Franco

20   Rexford Tr x6591 Account”). All or substantially all of this

21   $21,590,755.41 was traceable to the AUB MAO Transfers.

22     KUWAITI OFFICIAL 1 and AWAL Sue NOVAL, FRANCO, SCP and Others in

23                      California Superior Court for Fraud

24        77.   In or about September 2019, KUWAITI OFFICIAL 1, in his

25   individual capacity as well as on behalf of AWAL, filed suit in the

26   Superior Court of California against NOVAL, FRANCO, DICKENS, SCP, LA

27   STARS, and others, alleging that NOVAL and the other defendants in

28   that action had defrauded KUWAITI OFFICIAL 1 into transferring at

                                            21
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 22 of 39 Page ID #:22



1    least $160 million to entities directed by NOVAL but nominally

2    controlled by FRANCO, based on his agreement with NOVAL to purchase

3    and interest in the MOUNTAIN.

4        THE DEFENDANT ASSETS WERE INVOLVED IN AND/OR TRACEABLE TO THE

5                    PROCEEDS OF THE FOREGOING CRIMINAL CONDUCT

6         78.   The MOUNTAIN was involved in and/or improved and maintained

7    using funds traceable to the AUB MAO Transfers. Specifically:

8               a.    As explained above in paragraphs 50-75, substantially

9    all of the funds in each of the Comerica SCP Buyout x6567 Account,

10   the Comerica SCP Construction x7331 Account, and the BOC SCP x6580

11   Account are traceable to the AUB MAO Transfers.

12              b.    On August 16, 2013, $100,000.00 was transferred from

13   the Comerica SCP Buyout x6567 Account to Great Expectations LLC, an

14   entity owned and controlled by DICKENS, the manager of TPP.

15              c.    On October 24, 2014, $40,000.00 was transferred from

16   the Comerica SCP Buyout x6567 Account to DICKENS, the manager of TPP,

17   described as payment for an “Assignment of Claim”.

18              d.    Between November 1, 2012 and March 18, 2015, no less

19   than $[4,507,694.38] was transferred from the Comerica SCP

20   Construction x7331 Account for the maintenance, taxes, and

21   improvement of the MOUNTAIN, including:

22                    i.    In four transfers between November 1, 2012 and

23   May 22, 2014, $220,463.00 was transferred from the Comerica SCP

24   Construction x7331 Account to third-party Freeman Group / Metro

25   Properties LLC as a “Retainer Tower Park Properties”;

26                    ii.   In seventeen transfers between November 2, 2012

27   and March 18, 2015, $681,555.10 was transferred from the Comerica SCP

28

                                            22
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 23 of 39 Page ID #:23



1    Construction x7331 Account to third-party AR Pipeline for “Tower

2    Park/Vineyard Construction” and similar services;

3                    iii. In fourteen transfers between November 2, 2012

4    and May 27, 2014, $2,063,411.75 was transferred from the Comerica SCP

5    Construction x7331 Account to third-party Valley Crest Tree Company

6    for “Vineyard Construction” and similar services;

7                    iv.   In two transfers dated September 24, 2013 and

8    September 25, 2014, $37,840.00 was transferred from the Comerica SCP

9    Construction x7331 Account to third party Arthur J Gallagher and Co.

10   for “General Improvement and Grading Permit Bond Tower Park Prop

11   LLC”;

12                   v.    In three transfers between December 15, 2014 and

13   February 23, 2015, $191,672.45 was transferred from the Comerica SCP

14   Construction x7331 Account to third-party Pierre Landscaping, Inc.

15   for “Tower Park 4 Months Maintenance/Upgrades” and similar services;

16                   vi.   In five transfers between January 15, 2013 and

17   April 18, 2013, $1,067,357.45 was transferred from the Comerica SCP

18   Construction x7331 Account to third-party Powerful Electric, Inc. for

19   “Vineyard Electrical/Construction” and similar services;

20                   vii. In two transfers dated September 24, 2013 and

21   September 25, 2014, $245,395.08 was transferred from the Comerica SCP

22   Construction x7331 Account to third-party Soli Stone, Inc. for

23   “Payment on Stone Purchase Vineyard” and similar services;

24             e.    Between November 2, 2016 and July 2, 2018, no less

25   than $1,076,411.52 was transferred from the BOC SCP x6580 Account for

26   the maintenance, taxes, and improvement of the MOUNTAIN, including:

27

28

                                            23
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 24 of 39 Page ID #:24



1                    i.    On December 18, 2016, $704,934.55 was transferred

2    from the BOC SCP x6580 Account to the Los Angeles County Tax

3    Collector for the “Delinquent Taxes APR #4384 034 014”;

4                    ii.   In forty-seven transfers between November 2, 2016

5    and July 2, 2018, $248,270.00 was transferred from the BOC SCP x6580

6    Account to third-party M.G. for “1652 Tower Grove Landscaping” and

7    similar services;

8         79.   The WILSHIRE 402 PROPERTY was purchased using funds

9    traceable to the AUB MAO Transfers. Specifically:

10              a.   As explained above in paragraphs 50-75, substantially

11   all of the funds in the Comerica 8484 Wilshire x7356 Account are

12   traceable to the AUB MAO Transfers.

13              b.   On or about October 19, 2012, $1,244,171.92 was

14   transferred from the Comerica 8484 Wilshire x7356 Account to Canon

15   Hills Closing for the purchase of the WILSHIRE 402 PROPERTY, with

16   associated escrow number CH12-7156-ML.

17              c.   This property was titled in the name of 8484 Wilshire.

18        80.   The WILSHIRE PENTHOUSE PROPERTY was purchased using funds

19   traceable to the AUB MAO Transfers. Specifically:

20              a.   As explained above in paragraphs 50-75, substantially

21   all of the funds in the Comerica 8484 Wilshire TTEE x7075 Account are

22   traceable to the AUB MAO Transfers.

23              b.   On or about October 10, 2012, $6,287,600 was

24   transferred from the Comerica 8484 Wilshire TTEE x7075 Account to

25   West Coast Escrow for the purchase of the WILSHIRE PENTHOUSE

26   PROPERTY, with associated escrow number BH-11710-MN.

27              c.   This property was titled in the name of 8484 Wilshire.

28

                                            24
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 25 of 39 Page ID #:25



1         81.   The ALTA PROPERTY was purchased using funds traceable to

2    the AUB MAO Transfers. Specifically:

3               a.   As explained above in paragraphs 50-75, substantially

4    all of the funds in the BOC BHREH x6481 Account are traceable to the

5    AUB MAO Transfers.

6               b.   On or about February 1, 2016, $12,611,141.55 was

7    transferred from the BOC BHREH x6481 Account to Commerce Escrow

8    Company (“Commerce Escrow”) for the purchase of the ALTA PROPERTY.

9    The total purchase price was $13,000,000.00 and the property was

10   purchased outright without any liens. The remainder of the purchase

11   price for the ALTA PROPERTY was paid by an October 29, 2015 transfer

12   of $390,000.00 to Commerce Escrow from an account in the name of SCP

13   at California Republic Bank with account number ending x0561 (the

14   “CRB SCP x0561 Account”). The CRB SCP x0561 Account was funded by a

15   transfer of $2,400,000.00 on or about June 19, 2015 from the Comerica

16   8484 Wilshire x6559 Account. As explained above in paragraphs 50-75,

17   substantially all of the funds in the Comerica 8484 Wilshire x6559

18   Account are traceable to the AUB MAO Transfers.

19        82.   The MARILYN PROPERTY was purchased using funds traceable to

20   the AUB MAO Transfers. Specifically:

21              a.   As explained above in paragraphs 50-75, substantially

22   all of the funds in the BOC BHREH x6481 Account are traceable to the

23   AUB MAO Transfers.

24              b.   On or about July 6, 2012, the Rexford Trust purchased

25   the MARILYN PROPERTY for $6,100,000.00, with a loan from East West

26   Bank in the amount of $4,100,000.00.

27              c.   The property was titled 50% in the name of Rexford

28   Trust, with FRANCO as trustee, and 50% in FRANCO’s name.

                                            25
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 26 of 39 Page ID #:26



1               d.   On January 28, 2016, $3,894,628.50 was wired from BOC

2    BHREH x6481 Account to East West Bank to pay off the mortgage on the

3    MARILYN PROPERTY in full.

4         83.   The SUMMIT PROPERTY was purchased using funds traceable to

5    the AUB MAO Transfers. Specifically:

6               a.   1141 Summit, LLC was created in Los Angeles County on

7    or about December 1, 2016.

8               b.   On or about November 23, 2016, 1141 Summit, LLC

9    purchased the SUMMIT PROPERTY for $20,400,000.00 with a mortgage of

10   $12,000,000.00 from Private Mortgage Fund, LLC.

11              c.   As explained above in paragraphs 50-75, substantially

12   all of the funds in the MSWM Rexford Trust x7996-053 Account and the

13   MSWM Rexford Trust x8035-053 Account are traceable to the AUB MAO

14   Transfers.

15              d.   On November 29, 2016, $21,590,755.41 was transferred

16   from the MSWM Rexford Trust x7996-053 Account to the WFA Franco

17   Rexford Tr x6591 Account. All or substantially all of this

18   $21,590,755.41 are traceable to the AUB MAO Transfers.

19              e.   The balance of the purchase price was from two wire

20   transfers. The first wire was from a priority credit line related to

21   the WFA Franco Rexford Tr x6591 Account on November 29, 2016 in the

22   amount of $6,200,000.00. The priority credit line was collateralized

23   by funds on deposit at WFA Franco Rexford Tr x6591 Account. The

24   second wire came from the WFA Franco Rexford Tr x6591 Account on or

25   about January 30, 2017 in the amount of $2,661,683.19.

26        84.   The BAE125 JET was purchased using funds traceable to the

27   AUB MAO Transfers. Specifically:

28

                                            26
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 27 of 39 Page ID #:27



1               a.   As explained above in paragraphs 50-75, substantially

2    all of the funds in the BOC SCP x6580 Account are traceable to the

3    AUB MAO Transfers.

4               b.   On or about August 17, 2016, $660,000.00 was wired

5    from the BOC SCP x6580 Account to Insured Aircraft Title Company for

6    the purchase of the BAE125 JET. The funds were initially wired to

7    purchase another plane, but the deal did not close and the funds were

8    used to purchase the BAE125 JET for $627,000.00. The deal was

9    negotiated by T.T., a known associate of NOVAL. The BAE125 JET was

10   titled in the name Beverly Hills Exotic Collection, LLC, (“BHEC”)

11   which was created in the State of Montana.

12              c.   Per documents provided to escrow for the transaction,

13   Jon Hunter Noval, NOVAL’S son and FRANCO’S brother, is the sole

14   member/owner of BHEC.

15              d.   Per a due diligence document for the transaction,

16   FRANCO and NOVAL are the beneficial owners of the BAE125 JET, in

17   addition to BHEC and Jon Hunter Noval.

18              e.   In an August 8, 2016 email to the aircraft title

19   company, FRANCO stated that T.T. was authorized to disburse funds

20   from SCP for the purchase of the aircraft.

21              f.   Per documents provided by the escrow agent, the BAE125

22   JET aircraft title was filed with the FAA on or about August 22,

23   2016.

24        85.   The AZIMUT YACHT was purchased using funds traceable to the

25   AUB MAO Transfers. Specifically:

26              a.   As explained above in paragraphs 50-75, substantially

27   all of the funds in the BOC SCP x6580 Account are traceable to the

28   AUB MAO Transfers.

                                            27
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 28 of 39 Page ID #:28



1               b.   On or about August 19, 2016, BHEC purchased the AZIMUT

2    YACHT from National Liquidators. The purchase price was $820,434.00

3    and on or about August 10, 2016 $820,035.00 was transferred from BOC

4    SCP x6580 Account to National Liquidators for the purchase of the

5    AZIMUT YACHT.

6               c.   The AZIMUT YACHT was titled in the name BHEC.

7         86.   The HERTZ INVESTMENT was purchased using funds traceable to

8    the AUB MAO Transfers. Specifically:

9               a.   As explained above in paragraphs 50-75, substantially

10   all of the funds in the MSWM Rexford Trust x7996-053 Account are

11   traceable to the AUB MAO Transfers. These funds were used as

12   collateral for a line of credit in the MSWM Rexford Trust x8035-053

13   Account.

14              b.   On or about October 28, 2016, $4,500,000.00 was wired

15   from the MSWM Rexford Trust x8035-053 Account to the Hertz Investment

16   Group, LLC, with the note, “To fund Noval Hertz Midwest Portfolio

17   from Rexford Trust line of credit.”

18        87.   The 2014 LAMBORGHINI was purchased using funds traceable to

19   the AUB MAO Transfers. Specifically:

20              a.   As explained above in paragraphs 50-75, substantially

21   all of the funds in the MSWM Rexford Trust x7996-053 Account are

22   traceable to the AUB MAO Transfers. These funds were used as

23   collateral for a line of credit in the MSWM Rexford Trust x8035-053

24   Account.

25              b.   On or about October 19, 2016, $3,893,684.00 was wired

26   from the MSWM Rexford Trust x8035-053 Account for the purchase of

27   1087 Marilyn Drive, Beverly Hills, California. This real property was

28   subsequently sold, and the proceeds of the sale, $4,162,040.14, were

                                            28
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 29 of 39 Page ID #:29



1    deposited into the BOC SCP x6580 Account from Chartwell Escrow, Inc.

2    in April and May 2017.

3               c.    On or about August 25, 2017, Beverly Hills Royal

4    Embassy, LLC purchased the 2014 LAMBORGHINI from Evan Paul Motorcars.

5    The purchase price was $324,900.00 and on or about August 25, 2017 a

6    cashier’s check #1477230246 for $324,900.00 was purchased with funds

7    from the BOC SCP x6580 Account. The vehicle was titled in the name

8    Beverly Hills Royal Embassy, LLC, which was created in the State of

9    Montana. The transaction was conducted by T.T., an associate of

10   NOVAL’s.

11        88.   The PACQUIAO MEMORABILIA was purchased using funds

12   traceable to the AUB MAO Transfers. Specifically:

13              a.    As explained above in paragraphs 50-75, substantially

14   all of the funds in the Comerica SCP x7315 Account are traceable to

15   the AUB MAO Transfers.

16              b.    During March and April of 2015, $40,000.00 was paid to

17   an individual, Cliff Sawyer, towards the purchase of a replica Manny

18   Pacquiao Prize Fighter belt and boots. Payment was made by means of

19   two checks for $20,000.00 each drawn on the Comerica SCP x7315

20   Account: Check #2070, dated March 4, 2015; and Check #2115, dated

21   April 9, 2015.

22        89.   The BEDFORD PROPERTY was purchased using funds traceable to

23   the AUB MAO Transfers. Specifically:

24              a.    As explained above in paragraphs 50-75, at least

25   $27,424,902.98 traceable to the AUB MAO Transfers was transferred

26   into the BOC SCP x6580 Account. Additionally, on or about March 24,

27   2017, the BOC SCP x6580 Account received $4,313,585.79 from the MSWM

28   Rexford Trust x7996-053 Account. As described above, at least

                                            29
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 30 of 39 Page ID #:30



1    $30,000,000 of the MSWM Rexford Trust x7996-053 Account is traceable

2    to the AUB MAO Transfers.

3               b.    On or about October 14, 2016, $300,000.00 was wired

4    from the BOC SCP x6580 Account to Better Escrow Service (“Better

5    Escrow”), with escrow reference #003669-SA, as a deposit on the

6    purchase price of the BEDFORD PROPERTY.

7               c.    On or about May 10, 2017, $3,744,000.00 was wired from

8    the BOC SCP x6580 Account to Better Escrow to pay the balance of the

9    purchase price of the BEDFORD PROPERTY.

10        90.   The U.S. BANK x8773 FUNDS are traceable to the AUB MAO

11   Transfers. Specifically:

12              a.    On May 9, 2019, $2,000,000.00 was transferred from an

13   account at Mechanics Bank ending x4010 in the name of SCP (the

14   “Mechanics SCP x4010 Account”) to a Mechanics Bank account ending

15   x3940 in the name of Rexford Trust (the “Mechanics Rexford x3490

16   Account”).

17              b.    The Mechanics SCP x4010 Account was funded by

18   $13,726,103.60 transferred from Chicago Title Company (“CTC”), at

19   least $13,001,141.55 of which is traceable to the AUB MAO Transfers.

20   Specifically:

21                    i.    As explained above in paragraphs 79-82, the ALTA

22   PROPERTY, SUMMIT PROPERTY, MARILYN PROPERTY, and the WILSHIRE

23   PENTHOUSE PROPERTY were purchased using funds traceable to the AUB

24   MAO Transfers.

25                    ii.   On or about December 12, 2018, Franco entered a

26   refinancing agreement with an entity, Koronus Holdings, for the ALTA

27   PROPERTY, the SUMMIT PROPERTY, the MARILYN PROPERTY, and the WILSHIRE

28   PENTHOUSE PROPERTY. This refinance cashed out $13,726,103.60 as part

                                            30
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 31 of 39 Page ID #:31



1    of the closing of the ALTA PROPERTY, and on or about December 12,

2    2018, $13,726,103.60 was wired from CTC to the Mechanics SCP x4010

3    Account.

4               c.   On May 9, 2019, two cashier’s checks for $1,000,000

5    each were purchased out of the Mechanics Rexford x3490 Account, and

6    made payable to CTC.

7               d.   On or about January 1, 2020, a bank account at JP

8    Morgan Chase Bank ending x8036 in the name of JO Enterprises and

9    Consulting, LLC (“JOEC”) received a wire transfer in the amount of

10   $1,999,250 from CTC.

11              e.   JOEC had received an approximately $2,000,000 loan

12   from FRANCO towards a real estate project that FRANCO would have

13   benefitted from, however, the project fell through and the funds were

14   returned. The funds loaned to JOEC by FRANCO were deposited to CTC,

15   and then returned to FRANCO via check from JOEC in the amount of

16   $2,000,000. Specifically, on or about January 10, 2020, a check for

17   $2,000,000 from JOEC with a note of “365 cp- option Exercised

18   (Exercised illegible)” was deposited into U.S. Bank account ending

19   x8773 in the name of REXFORD (the “USB REXFORD x8773 Account”), from

20   which the U.S. BANK x8773 FUNDS were seized.

21              f.   On November 12, 2020, a seizure warrant was signed by

22   US Magistrate Judge, the Honorable Alka Sagar.         The warrant was

23   served on U.S. Bank on November 13, 2020, which resulted in the

24   seizure of $762,201.48 by the US Government.

25        91.   The WF BANK x0383 FUNDS are traceable to the AUB MAO

26   Transfers. Specifically:

27

28

                                            31
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 32 of 39 Page ID #:32



1               a.    As explained above in paragraph 88, the BEDFORD

2    PROPERTY was purchased using funds traceable to the AUB MAO

3    Transfers.

4               b.    On or about October 30, 2020, Wells Fargo Bank account

5    ending x0383, held in the name of SCP (the “WF SCP x0383 Account”)

6    received a wire transfer in the amount of $1,901,605.47 from “Marquee

7    Funding” as payment on a cash-out refinance of real property located

8    in Beverly Hills, California (the BEDFORD PROPERTY).

9               c.    On November 12, 2020, a seizure warrant was signed by

10   US Magistrate Judge, the Honorable Alka Sagar.         The warrant was

11   served on Wells Fargo Bank on November 13, 2020, which resulted in

12   the seizure of $961,136.43 by the US Government.

13        92.   The WF BANK x1199 FUNDS are traceable to the AUB MAO

14   Transfers. Specifically:

15              a.    As described above, the USB REXFORD x8773 Account

16   received at least $2,000,000 traceable to the AUB MAO Transfers.

17              b.    On or about February 24, 2020, Wells Fargo Bank

18   account ending x1199, held in the name of FRANCO (the “WF FRANCO

19   x1199 Account”) received a transfer of $175,000 from the USB REXFORD

20   x8773 Account.

21              c.    As described above, the WF SCP x0383 Account received

22   at least $1,901,605.47 traceable to the AUB MAO Transfers. In

23   addition, the WF SCP x0383 Account received at least $124,774.37

24   traceable to the AUB MAO Transfers through distribution from the

25   HERTZ INVESTMENT. As explained above in paragraph 85, the HERTZ

26   INVESTMENT was purchased using funds traceable to the AUB MAO

27   Transfers.

28

                                            32
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 33 of 39 Page ID #:33



1               d.     On or about February 5, 2020, the WF FRANCO x1199

2    Account received a transfer of $225,025 from the WF SCP x0383

3    Account.

4               e.     On November 12, 2020, a seizure warrant was signed by

5    US Magistrate Judge, the Honorable Alka Sagar.         The warrant was

6    served on Wells Fargo Bank on November 13, 2020, which resulted in

7    the seizure of $397,883.733 by the US Government.

8         93.   The WF BANK x2356 FUNDS are traceable to the AUB MAO

9    Transfers. Specifically:

10              a.     As explained above in paragraphs 50-75, substantially

11   all of the funds in the Comerica SCP x7315 Account are traceable to

12   the AUB MAO Transfers.

13              b.     As described above, on or about December 12, 2018,

14   $13,726,103.60 was wired from CTC to the Mechanics SCP x4010 Account.

15              c.     Funds originating in the Mechanics SCP x4010 Account

16   were loaned to Jadelle Jewelry and Diamonds, LLC (“Jadelle”), as

17   detailed below:

18               Date         Check#/Wire Amount          Notes
19               1/25/2019    Check #1172 $500,000        Loan Dated
20                                                        1/24/2019
21               1/25/2019    Check #1173 $500,000        Loan Dated
22                                                        1/24/2019
23               2/27/2019    Wire Out       $750,000     Loan Noval
24               3/8/2019     Wire Out       $850,000     Loan
25               3/26/2019    Wire Out       $600,000     Loan
26               4/19/2019    Wire Out       $800,000     Loan with
27                                                        Collateral
28

                                            33
          Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 34 of 39 Page ID #:34



1                 d.    On or about April 12, 2019, Wells Fargo Bank account

2    ending ‘2356, held in the name of Blue Orchid Financial, LLC (the “WF

3    BOF x2356 Account”) received $400,000 from Jadelle.

4                 e.    On or about May 3, 2019, the WF BOF x2356 Account

5    received $50,000 from Jadelle with a notation for “Loan Reduction,”

6    payable to FRANCO.

7                 f.    On or about May 3, 2019, the WF BOF x2356 Account

8    received another $50,000 from Jadelle with a notation for “Interest

9    Payment,” payable to FRANCO.

10                g.    On November 12, 2020, a seizure warrant was signed by

11   US Magistrate Judge, the Honorable Alka Sagar.            The warrant was

12   served on Wells Fargo Bank on November 13, 2020, which resulted in

13   the seizure of $299,774.37 by the US Government.

14   //

15   //

16   //

17

18

19

20

21

22

23

24

25

26

27

28

                                               34
          Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 35 of 39 Page ID #:35



1                                  FIRST CLAIM FOR RELIEF

2                                18 U.S.C. § 981(a)(1)(A)

3            94.   Based on the facts set out above, Plaintiff alleges that

4    the Defendant Assets are involved in, and are traceable to property

5    involved in, one or more transactions or attempted transactions in

6    violation of section 18 U.S.C. §§ 1956(a)(1)(B)(i) (Concealment Money

7    Laundering), (a)(1)(A)(i) (Promotional Money Laundering), and a

8    conspiracy to commit such offenses, in violation of section 18 U.S.C.

9    § 1956(h). Specifically, the Defendant Assets are involved in and

10   traceable to property involved in one or more financial transactions,

11   attempted transactions, and a conspiracy to conduct or attempt to

12   conduct such transactions involving the proceeds of specified

13   unlawful activity; specifically, the misappropriation, theft, or

14   embezzlement of public funds by or for the benefit of a public

15   official, which is a specified unlawful activity under 18 U.S.C.

16   § 1956(c)(7)(B)(iv), and a conspiracy to commit such offenses. The

17   Defendant Assets are therefore subject to forfeiture to the United

18   States pursuant to 18 U.S.C. § 981(a)(1)(A).

19   //

20   //

21   //

22

23

24

25

26

27

28

                                               35
          Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 36 of 39 Page ID #:36



1                                 SECOND CLAIM FOR RELIEF

2                                18 U.S.C. § 981(a)(1)(C)

3            95.   Based on the facts set out above, Plaintiff alleges that

4    the Defendant Assets are derived from proceeds traceable to a

5    violation of section 18 U.S.C. § 2314 (International Transportation

6    of Stolen or Fraudulently Obtained Property), and a conspiracy to

7    commit such an offense in violation of section 18 U.S.C. § 371, which

8    constitute specified unlawful activity under 18 U.S.C.

9    § 1956(c)(7)(A), incorporating by reference 18 U.S.C. § 1961(1). The

10   Defendant Assets are therefore subject to forfeiture to the United

11   States pursuant to 18 U.S.C. § 981(a)(1)(C).

12   //

13   //

14   //

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               36
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 37 of 39 Page ID #:37



1         WHEREFORE, plaintiff United States of America prays:

2         (a)   that due process issue to enforce the forfeiture of the

3    Defendant Assets;

4         (b)   that due notice be given to all interested parties to

5    appear and show cause why forfeiture should not be decreed;

6         (c)   that this Court decree forfeiture of the Defendant Assets

7    to the United States of America for disposition according to law; and

8         (d)   for such other and further relief as this Court may deem

9    just and proper, together with the costs and disbursements of this

10   action.

11   Dated: February 26, 2021             TRACY L. WILKISON
                                          Acting United States Attorney
12                                        BRANDON D. FOX
                                          Assistant United States Attorney
13                                        Chief, Criminal Division
                                          STEVEN R. WELK
14                                        Assistant United States Attorney
                                          Chief, Asset Forfeiture Section
15

16                                            /s/ Dan G. Boyle
                                          DAN G. BOYLE
17                                        Assistant United States Attorney

18                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
19

20

21

22

23

24

25

26

27

28

                                            37
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 38 of 39 Page ID #:38




 1                                    VERIFICATION

 2        I, NOLAN FULLER, hereby declare that:

 3        1.   I am a Special Agent with Internal Revenue Service -
 4   Criminal Investigations, and the case agent for the forfeiture matter
 5   entitled United States of America v. Real Property Located in Los

 6   Angeles, California.
 7        2•    I have read the above Verified Complaint for Forfeiture and
 8   know its contents. It is based upon my own personal knowledge and
 9   reports provided to me by other law enforcement agents.

10        3.    Everything contained in the Complaint is true and correct,

11   to the best of my knowledge and belief.
12        I declare under penalty of perjury that the foregoing is true

13   and correct.
                                JL,

                                        �t�
14        Executed   February         2021 in    I{/ ,,#oefe__ ,   California.
15

16
                                        NOLAN FULLER
17                                      Special Agent
                                        IRS-CI
18
19

20
21
22

23
24
25
26
27
28
                                            38
       Case 2:21-cv-01832 Document 1 Filed 02/26/21 Page 39 of 39 Page ID #:39



1                                    ATTACHMENT A

2
          The real property in the City of Beverly Hills, County of Los
3
          Angeles, State of California, described as:
4
          LOT 52 OF TRACT NO. 8982, IN THE CITY OF BEVERLY HILLS, COUNTY
5
          OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
6
          117, PAGE 99 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
7
          SAID COUNTY.
8
     Assessor's Parcel No: 4328-019-004
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            39
